DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-19, 22-23, and 27-36 are pending and subject to this Office Action. Claims 27-36 are new.

Response to Arguments
Applicant’s arguments (see Remarks filed on 07/27/2021) with respect to the rejection of claim 12 under 35 USC 103 have been fully considered and are persuasive. Particularly, the applied references (Daage, Zimmermann, Bridges, and Sudhakar), alone or in combination, do not teach or suggest the claimed oligomerization feed stream comprising 30% to 60% hydrogen by volume. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Daage (US Pub. 2014/0275669 A1), in view of Kiss et al. (US Pat. 6,049,011), as evidenced by Bridges (US Pat. 6,303,842 B1) and Sudhakar (US Pat. 5,286,373).
The double patenting rejections are withdrawn in view of the amendment. The reference applications (or their corresponding patents) do not anticipate or render obvious the claimed limitation of “an oligomerization feed stream comprising 30% to 60% hydrogen by volume.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites “oligomerizing the intermediate stream by contacting the intermediate stream with an acid catalyst.” However, “the intermediate stream,” which is formed by the step of “oligomerizing the oligomerization feed stream” in claim 1, line 7, is subsequently separated by distillation to obtain “a heavy olefinic stream,” which is then hydro-processed and distilled to form a base stock, as recited in claim 1, lines 8-12. Consequently, the claimed step of “oligomerizing the intermediate stream by contacting the intermediate stream with an acid catalyst,” recited in claim 34, cannot be conducted and, therefore, claim 34 fails to further limit the subject matter of the claim upon which it depends.  
 It would appear that the limitation of claim 34 relates to an embodiment of the instant invention where the oligomerization of the oligomerization feed is conducted in a “two-step process” ([0038]). The instant specification discloses that in a two-step process, an intermediate portion of the first oligomerization effluent, e.g., C6+ olefins or C10+ olefins, is subjected to a second oligomerization to produce higher molecular weight molecules ([0038]-[0039]). For the purpose of examination, claim 34 is interpreted to claim the embodiment described in the instant specification at para. [0038]-[0039], as follows:
The method of claim 12, wherein the step of oligomerizing the oligomerization feed stream to form an intermediate stream comprises:
oligomerizing the oligomerization feed stream to form a first oligomerization effluent;
recovering an intermediate portion of the first oligomerization effluent; and
portion by contacting the intermediate portion with an acid catalyst to form the intermediate stream.
Claims 35-36 are also rejected under 35 U.S.C. 112(d) by virtue of their dependency upon claim 34.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 12-14, 16, 18-19, 22, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Daage et al. (US Pub. 2014/0275669 A1, cited in IDS dated 08/15/2019; hereinafter “Daage”; see Appendix titled “REPLACEMENT SHEET” dated 04/22/2020 for references made to “Fig. 1”), in view of Kiss et al. (US Pat. 6,049,011; hereinafter “Kiss”), as evidenced by Bridges (US Pat. 6,303,842 B1; hereinafter “Bridge”) and Sudhakar et al. (US Pat. 5,286,373; hereinafter “Sudhakar”).
Regarding claim 12, Daage discloses a process for producing lubricant base oils, the process comprising:
(a) obtaining a dilute ethylene stream (Fig. 1, 115), i.e., an oligomerization feed stream, from a steam cracker (110) ([0010], [0017]; [0056]);
(b) oligomerizing the dilute ethylene stream to form an oligomerization output stream (125) ([0027]-[0028]; [0056]);
(c) distilling a higher boiling portion (136) (i.e. a heavy olefinic stream) from the oligomerization output stream ([0030]; [0056]);
(d) hydroprocessing, e.g. hydrocracking and hydrodewaxing (hydroisomerizing), the higher boiling portion to form a hydroprocessed stream ([0035]; [0041]; [0057]); and
(e) distilling the hydroprocessed stream to obtain a higher-boiling portion (156) corresponding to a base oil ([0057]).
While Daage teaches that the suitable feedstocks to the oligomerization include a dilute ethylene stream provided by a steam cracker ([0010]), Daage does not explicitly teach that the dilute ethylene stream is obtained by the claimed steps comprising cracking a light hydrocarbon 
However, Kiss, drawn to a process for hydroformylation of a dilute ethylene-containing feedstream, teaches a method for producing a dilute ethylene stream from a steam cracker (Abstract; col. 2, lines 31-51). Specifically, Kiss teaches that the method for obtaining a dilute ethylene stream comprises cracking a light hydrocarbon stream (Fig. 1, 1), e.g., ethane and naphtha, in a steam crack (100) to obtain a raw product gas (2) (col. 2, lines 41-51; col. 10, lines 21-25), and removing water (4/6) from the raw product gas (col. 10, lines 25-37). It is noted that the method for producing a dilute ethylene stream further comprises other treatments such as, a caustic wash (130), a water wash (140), and a drier (150) (col. 10, lines 37-62; please note that the treatment steps in Kiss are substantially the same as those disclosed in the instant specification at para. [0075]). With regard to the hydrogen content in the dilute ethylene stream, Kiss discloses a composition of a typical resulting dilute ethylene stream from steam cracking of naphtha (col. 5, lines 44-64; see Table E “Dilute Ethylene Feedstream from Steam Cracking of Naphtha”). Considering the molar masses of the components in Table E, the content of hydrogen, at the standard conditions (STP), is expected to be about 35 vol% (calculated based on the molar fraction of hydrogen). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Daage by obtaining the dilute ethylene stream, which is the feedstock to the oligomerization step, by cracking a light hydrocarbon stream comprising ethane or naphtha to form a raw product stream, and removing water from the raw product stream to form a dilute ethylene fraction which may comprise 35 vol.% hydrogen, as taught by Kiss, because (i) Daage teaches using a dilute ethylene stream obtained from a steam cracker as a feedstock to its oligomerization step, but is silent on the specific method of obtaining such a dilute ethylene stream, (ii) Kiss teaches a method for obtaining a 
Although Daage discloses that the hydroprocessing may include a hydrotreatment to reduce the sulfur, nitrogen, and aromatic content, in addition to hydrocracking and dewaxing (hydroisomerization) ([0035]), the reference does not explicitly disclose that the hydroprocessing or hydrotreatment step includes hydrodemetallizing (hydrodemetallation). 
However, Daage does disclose that the suitable hydrotreatment catalysts include those comprising at least one Group VIII non-noble metal, preferably Fe, Co, and/or Ni, and at least one Group Vi metal, preferably Mo and/or W with a refractory support such as alumina, and it is known in the art that such hydrotreatment catalysts are capable of catalyzing hydrodemetallation in addition to hydrodesulfurization, hydrodenitrification, and saturation, as evidenced by Bridges (col. 6, line 66 – col. 7, line 11). Furthermore, it is known in the art that naphtha contains metal contaminants, such as vanadium and nickel, as evidenced by Sudhakar (col. 5, lines 30-34; col. 6, lines 11-13). Therefore, it is reasonably expected that the metal contaminants will be present in the higher-boiling portion and subjected to hydrodemetallation via hydrotreating. Consequently, Daage is reasonably interpreted such that the hydroprocessing step, in certain embodiments, includes hydrodemetallation (under the name of hydrotreatment) in addition to hydrocracking and hydroisomerization. 

	Regarding claim 13, Kiss discloses removing C5+ hydrocarbons, e.g., naphtha, from the cracking effluent as a product, prior to the quenching step, and/or removing C5+ hydrocarbons via a quenching output stream (Fig. 1, 4) from the raw product gas (2) in the quenching step (col. 3, lines 22-32; col. 10, lines 27-30). 

	Regarding claims 14 and 30, Kiss discloses removing sulphur-containing components (hydrogen sulfide) from the dilute ethylene stream (i.e. the claimed raw product stream) in a caustic wash step (Fig. 1, 130) using a caustic solution (col. 10, lines 37-40).

	Regarding claim 16, Daage discloses that the catalysts suitable the oligomerization include a zeolite combined with a binder ([0020]; [0026]). Daage suggests that the binder materials that can be used to bind zeolites include alumina, titania, silica, silica-alumina, zirconia, or a combination thereof (i.e. a metal oxide) ([0022]). Since the zeolite catalyst is a solid and in a different phase from the reaction medium (gas and/or liquid) ([0028]-[0029]), the catalyst is considered a heterogenous catalyst.

	Regarding claim 18, Daage discloses distilling a lower boiling portion (Fig. 1, 132) from the oligomerization output stream (125) ([0030]; [0056]). Since the oligomerization ethylene produces alpha olefins, as noted in [0003], the lower boiling portion is reasonably expected to contain alpha olefins and, thus, is considered to correspond to “a light linear alpha olefin stream.”

	Regarding claim 19, Daage discloses distilling a higher boiling portion (Fig. 1, 136) (i.e. a heavy olefinic stream) from the oligomerization output stream ([0030]; [0056]), as discussed above. Since the oligomerization of ethylene produces alpha olefins, as noted in [0003], the higher boiling portion is reasonably expected to contain alpha olefins and, thus, is considered to correspond to “a heavy linear alpha olefin stream.”

Regarding claim 22, Daage discloses that the hydroprocessed stream (Fig. 1, 145) is separated to obtain a distillate stream (154) and a naphtha stream (152) ([0057]).

Regarding claim 27, Kiss discloses that the raw product gas obtained from the steam cracker contains carbon monoxide (col. 4, lines 26-27). Although Kiss is silent on the carbon monoxide content in the raw product gas, it should be noted that the method for producing a dilute ethylene stream involves substantially identical steps as the one disclosed in the instant specification, i.e., steam cracking a light hydrocarbon (e.g. ethane and naphtha), primary fractionation (for removing C5+hydrocarbons), removal of C3+ hydrocarbons, caustic wash, and drier (col. 2, lines 41-51; col. 3, lines 22-38; col. 10, lines 21-50). Therefore, absent any evidence to the contrary, it is reasonably expected that a similar amount of carbon monoxide is produced from the steam cracking and included in the dilute ethylene stream upon the product treatment steps, since the cracking and treatment steps are substantially identical as those disclosed in the instant specification ([0075]; see Example 1 and Table 1 where a dilute ethylene stream is obtained after being treated in a primary fractionator (for removing C3+ components), a caustic tower (for removing sulfur compounds), and a drier (for removing water)). MPEP 2112.01 I.

Regarding claim 28, Kiss discloses a composition of a typical resulting dilute ethylene stream from steam cracking of naphtha (col. 5, lines 44-64; see Table E “Dilute Ethylene Feedstream from Steam Cracking of Naphtha”). Considering the molar masses of the components in Table E, the content of olefins, at the standard conditions (STP), is expected to be about 34 vol% (calculated based on the molar fraction of ethylene and propylene), which is sufficiently close to render obvious the lower limit of the claimed range of 35-55 vol%. MPEP 2144.05. I. Furthermore, it is noted that Kiss discloses that the hydrocarbon content of the dilute ethylene stream is at least 50 wt%, preferably at least 94 wt%, and that the ethylene content and the propylene content of the total hydrocarbon content in the dilute ethylene stream can be  27.5-75 wt% and up to 50 wt%, respectively (col. 4, lines 4-26). Considering the breadth of the 

Regarding claim 29, Kiss discloses a composition of a typical resulting dilute ethylene stream from steam cracking of naphtha (col. 5, lines 44-64; see Table E “Dilute Ethylene Feedstream from Steam Cracking of Naphtha”). Considering the molar masses of the components in Table E, the content of paraffins, at the standard conditions (STP), is expected to be about 31 vol% (calculated based on the molar fraction of methane, ethane, and propane), which is sufficiently close to render obvious the upper limit of the claimed range of 5-30 vol%. MPEP 2144.05. I. Furthermore, it is noted that Kiss discloses that the hydrocarbon content of the dilute ethylene stream is at least 50 wt%, preferably at least 94 wt%, and that the methane content, the ethane content, and the propane content of the total hydrocarbon content in the dilute ethylene stream can be up to 30 wt% (preferably 0.4-30), up to 50 wt% (preferably 0.1-40), and up to 10 wt% (preferably 0.1-5), respectively (col. 4, lines 4-26). Considering the breadth of the paraffins content range in the dilute ethylene stream disclosed in Kiss, the teachings of Kiss are considered to encompass the claimed range of 5-30 vol.% paraffin.  

Regarding claim 31, Daage discloses that the oligomerization is conducted by contacting the dilute ethylene stream (i.e. the claimed oligomerization feed stream) with a zeolite catalyst (heterogeneous catalyst) at reaction conditions which include a temperature of 20-300 ºC ([0028]).

Regarding claim 32, Daage discloses that the oligomerization is conducted by contacting the dilute ethylene stream (i.e. the claimed oligomerization feed stream) with a zeolite catalyst (heterogeneous catalyst) at reaction conditions which include a gas hourly space velocity, based on ethylene, of 1 hr-1 to 500 hr-1 ([0028]).

Regarding claim 33, Daage discloses that the dilute ethylene stream (i.e. the claimed oligomerization feed stream) is contacted with a zeolite catalyst (heterogeneous catalyst) as a gas phase feed ([0028]).

Regarding claim 34, Daage discloses that the oligomerization step can be conducted in a two-step process, which comprises oligomerizing the dilute ethylene stream (i.e. the claimed oligomerization feed stream) to form a first oligomerization effluent, recovering an intermediate portion, e.g. C6+ or C10+ oligomers, from the first oligomerization effluent, and then contacting said intermediate portion with an acid catalyst to effect a further oligomerization ([0029]).

Regarding claim 35, Daage discloses that the further oligomerization is conducted by contacting the intermediate portion with the acid catalyst as a liquid phase feed ([0029]).

Regarding claim 36, Daage discloses that the further oligomerization is conducted at a temperature from 20 ºC to 300 ºC ([0029]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daage (US Pub. 2014/0275669 A1; see Appendix titled “REPLACEMENT SHEET” dated 04/22/2020 for references made to “Fig. 1”), in view of Kiss (US Pat. 6,049,011), as applied to claim 12, and further in view of Nicholas et al. (US Pub. 2010/0249474 A1; hereinafter “Nicholas”) as evidence.
	Regarding claim 15, Kiss discloses subjecting the dilute ethylene stream treated with a caustic solution (Fig. 1, 10) to a water wash step (140) to remove residual caustic and nitrogen-containing compounds (col. 10, lines 40-44). Although Kiss does not explicitly teach removing carbon dioxide from the dilute ethylene stream (i.e. the claimed raw product stream), it is well . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daage (US Pub. 2014/0275669 A1; see Appendix for references made to “Fig. 1”), in view of Kiss (US Pat. 6,049,011), as applied to claim 16, and further in view of Chang et al. (US Pub. 2003/0181322 A1) as evidence.
	Regarding claim 17, Daage teaches that the zeolite catalyst used for the oligomerization may comprise binder, wherein the amount of zeolite in a catalyst formulated using a binder can be from 30-90 wt% zeolite, preferably at least 50 wt%, such as least 60 wt% or 65-80 wt%, relative to the combined weight of binder and zeolite ([0026]). While the use of a binder increases the resistance to catalyst attribution, it is generally known in the art that when the relative amount of the binder to the zeolite is too high, then the surface area of the catalyst composition decreases resulting in lower conversion rates, as evidenced by Chang ([0019]). Therefore, it would have been obvious for one operating the Daage process to adjust the relative amount of the binder to the zeolite (i.e. a ratio of the zeolite to a metal oxide binder) to achieve the optimal conversion in the oligomerization reaction.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Daage (US Pub. 2014/0275669 A1; see Appendix for references made to “Fig. 1”), in view of Kiss (US Pat. 6,049,011), as applied to claim 12, and further in view of Nuroil (attached document; available on 06/13/2015; https://web.archive.org/web/20150601000000*/http://www.nuroil.
com/baseoil.aspx) as evidence.
Regarding claim 23, Daage discloses that the hydroprocessed stream (Fig. 1, 145) is separated to obtain a lubricant base oil fraction corresponding to a Group II, Group II+ (a Group II oil having a viscosity index close to the lower end of viscosity index range of Group III), and/or Group III lubricant base oil portion ([0012]; [0057]). Daage discloses that Group II and Group III oils have less than 0.03 wt% sulfur ([0012]). Furthermore, Group II and III base oils are generally known to have a kinematic viscosity @ 100ºC, cSt of 4-30 and 4-8, respectively, as evidenced by Nuroil (see attached document). Therefore, the Group II, Group II+, and/or Group III lubricant base oil produced from the Daage process is considered to meet the requirements of heavy neutral oil, medium neutral oil, and/or light neutral oil, as described in the instant specification ([0029]-[0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772